                Case 2:21-cv-03705-MWF-JEM Document 15 Filed 09/16/21 Page 1 of 2 Page ID #:191



                   1

                   2

                   3

                   4

                   5

                   6

                   7

                   8                           UNITED STATES DISTRICT COURT
                   9                         CENTRAL DISTRICT OF CALIFORNIA
                10

                11        LANCE HAMON, an individual,               Case No.: 2:21-cv-03705-MWF-JEM
                12                     Plaintiff,
                                                                    ORDER RE STIPULATED
                13             v.                                   PROTECTIVE ORDER
                14        PREMIER TRAILER LEASING, INC.,
                          and DOES 1 through 100, inclusive,        Complaint Filed: December 29, 2020
                15                                                  (originally filed in California Superior
                                       Defendants.                  Court, County of Los Angeles)
                16

                17

                18

                19
                20

                21

                22

                23

                24

                25

                26

                27

                28
LITTLER MENDELSON, P.C.
    18565 Jamboree Road
                                                               1.
           Suite 800
      Irvine, CA 92612
        949.705.3000                        ORDER RE STIPULATED PROTECTIVE ORDER
                Case 2:21-cv-03705-MWF-JEM Document 15 Filed 09/16/21 Page 2 of 2 Page ID #:192



                   1                                            ORDER
                   2

                   3               Based on the parties’ Stipulated Protective Order and good cause appearing
                   4      therefor,
                   5               IT IS HEREBY ORDERED THAT the stipulation is entered as an Order of this
                   6      Court.
                   7      IT IS SO ORDERED.
                   8
                   9      DATED: 9/16/2021                      By ______________________________
                10                                                  Honorable John E. McDermott
                                                                    Judge of the United States District
                11
                                                                    Court
                12

                13

                14

                15

                16

                17

                18

                19
                20

                21

                22

                23

                24

                25

                26

                27

                28
LITTLER MENDELSON, P.C.
    18565 Jamboree Road
                                                                   2.
           Suite 800
      Irvine, CA 92612
        949.705.3000                            ORDER RE STIPULATED PROTECTIVE ORDER
